Case 8:18-cv-02656-EAK-CPT Document 20 Filed 01/30/19 Page 1 of 2 PageID 86



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

  MICHELE MURPHY,

        Plaintiff,                                     CASE NO.: 8:18-cv-02656-EAK-CPT
 v.

  GENESIS FS CARD SERVICES, INC.,

        Defendant.



_____________________________________________________________________________

                           NOTICE OF PENDING SETTLEMENT


       Plaintiff, MICHELE MURPHY, by and through her undersigned counsel, hereby submits

this Notice of Settlement and states that Plaintiff, MICHELE MURPHY, and Defendant,

GENESIS FS CARD SERVICES, INC., have reached a settlement with regard to this case and are

presently drafting, finalizing, and executing the settlement and dismissal documents. Upon

execution of same, the parties will file the appropriate dismissal documents with the Court.



                                               /s/Amanda J. Allen, Esq.
                                               Amanda J. Allen, Esq.
                                               Florida Bar No.: 98228
                                               THE CONSUMER PROTECTION FIRM, PLLC
                                               4030 Henderson Blvd.
                                               Tampa, FL 33629
                                               Telephone: (813) 500-1500
                                               Facsimile: (813) 435-2369
                                               Amanda@TheConsumerProtectionFirm.com
                                               Shenia@TheConsumerProtectionFirm.com
                                               Attorney for Plaintiff
Case 8:18-cv-02656-EAK-CPT Document 20 Filed 01/30/19 Page 2 of 2 PageID 87



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on January 30, 2019, the foregoing was served using the

CM/ECF system, which will provide electronic notice of filing to all counsel of record.



                                                 /s/Amanda J. Allen, Esq.
                                               Amanda J. Allen, Esq.
                                               Florida Bar No.: 98228
                                               THE CONSUMER PROTECTION FIRM, PLLC
                                               4030 Henderson Blvd.
                                               Tampa, FL 33629
                                               Telephone: (813) 500-1500
                                               Facsimile: (813) 435-2369
                                               Amanda@TheConsumerProtectionFirm.com
                                               Shenia@TheConsumerProtectionFirm.com
                                               Attorney for Plaintiff
